Citation Nr: 1545304	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  08-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis Education Center


THE ISSUE

Entitlement to education benefits under the provisions of the Montgomery GI Bill-Selected Reserve (MGIB-SR).


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for training from June 2004 to July 2006. He also had service as a member of the California Army National Guard and the U.S. Army Reserves. 

 This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2007 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

This claim was previously before the Board in February 2010, and was remanded so that the Veteran's personnel record for the reserve period ending in 2007 could be obtained. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran submitted additional evidence pertinent to the issue on appeal.  The evidence indicates he may have been discharged from the California Army National Guard because of a medical disability.  Specifically, an April 2007 letter noted that the Veteran would be separated from the CA Army National Guard on May 31, 2007 because he did not meet the medical retention standards for continued participation.  The Veteran also submitted the Medical Board determination from February 2007 that he suffered from restrictive airway disease (bronchitis).  

The additionally added evidence also shows that he was found to be awarded education benefits under the Post9/11 GI Bill due to service from March to July 2008 (104 days at 80 percent).  

The Veteran is currently service connected for asthma. 

VA regulations provide that in the case of a reservist separated from the Selected Reserve because of a disability which was not the result of the individual's own willful misconduct and which was incurred on or after the date on which the reservist became entitled to education assistance, the reservist's period of eligibility expires effective the last day of the--

 (1) 10-year period beginning on the date the reservist becomes eligible for educational assistance if the reservist became eligible before October 1, 1992; or 

 (2) 14-year period beginning on the date the reservist becomes eligible for educational assistance if the reservist becomes eligible after September 30, 1992. 

38 C.F.R. § 21.7550(d) (2014).

In February 2010, the Board remanded so that the Veteran's service personnel records, to include any reports associated with his discharge from the CA Army National Guard in May 2007 would be obtained.  The claims file shows that the personnel records were not obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain the Veteran's service personnel records, to include any reports associated with his discharge from the California Army National Guard in May 2007.

2.  The issue on appeal should be reviewed with appropriate consideration of all the evidence of record. If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




